Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 1 of 17




                    EXHIBIT 9
                Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 2 of 17
§ 12.4/31                                   SEC PROXY/COMPENSATION RULES

entitled to vote because the broker and the proxy holder do not have the authority
to vote the shares with regard to the plan."A7Thus, broker nonvotes are accorded
the same treatment under Rule f 6b-3(d) as Section 21 6(2).

         131 Summary Chart

     The following chart summarizes the treatment of abstentions and broker
nonvotes for the most common quorum and vote requirements:




                                   in the numerator.




         47. American Bar Ass'n, SEC No-Action     Letter. 1993   SEC No-Act. LENS 782 (June 24,
1993).
        48. Note that these requirements may generalry be altered by a provision in the company's
charter or by-lawn.
        49, It is theoretically possible that a company could receive broker nonvotes when there is a
singIe, nonmutine proposal. In Ithe vast majority of cases, the quorum is established on the routine
proposals where there are broker discretionary votes. See Hanks. at 28, n.4 (questioning whether
broker's delivery of noavote may conflict with beneficial owner's decision not to be present for
quorum purposes).
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 3 of 17
                         'STREET NAME" REGXSTUTION                                                                9 32*5[1]


                         5 12.5         POST-Rl?CORDDATE:SmSANDSHARE
                                        LENDING

                               When a corporation sets a record date in connection with a shareholder
                         meeting, onty the holders of record are entitled to vote at that meeting. The
                         corporation is entitled to rety exclusively upon the contents of the share registry
                         to determine record ownership.5" Two issues frequently come up in connection
                         with voting rights: (i) wha is entitled to vote shares purchased after the record date
                         but before the meeting? and (ii) who is entitled to vote shares that have been
                         loaned to another investor (before or after the record date)?


                                  [l 'I Post-Record Date Stock Sales
                                Only the legal. holder as of the record date is entitled to vote and grant
                         proxies wirh respect to its shares, and issuers and inspectors of election are not
                         generally required to look further than the share register to determine whether one
                         is entitled to vote.5' The record date mechanism enables the issuer to ascertain
                         who is entitled ro vote, to print a proper number or proxy statements and proxy
                         cards and to disseminate them to the holders an appropriate amount of time in
                         advance of the
                                When shares are purchased after the record date but before the meeting, the
                         qirestion arises as to who is entitled ro vote the purchased shares. For instance,
                         over the course of a proxy contest, it i s not uncommon for contestants to attempt
                         to increase their voting power by purchasing additional shares after the record
                         date and prior to the rneefing. The post-record date purchaser, howevel; i s not
                         the legal owner as of the record date and is not permitted to vote this stock
                         directly even if no vote or proxy i s ultimately presented by the record owner.53
                         To overcome this problem, purchasers who wish to vote the sharcs require, as a




                                  50. S p y , F.R., S11nw v. F I J T ~ P663
                                                                        T , A.Zd 464, 469-70 (Del.1995).
                                  51. DGCL 5 212; ,pee nlso I n m Clorrr Ponlond Ccnroit Co., 2 1 A,2d 697, 701 (Del. Ch.
                         1941).
                                 52. In Delaware. notice of the meeting must be given at least ten but no more than 60 days in
                         ndvance of the meeting. D C i L 5 222th). The federal securities lnws do not stipulate when prnxy
                         materials muqt be sent. but do require the i~suerto give 20 business days' notice to banks and brokers
                         to allorv them time to capture the record date horders and otherwise prepare for tlie wlicitation.
                         Exchtlnpe Act Ru'le 14n-13. The New York Stock Exchange recommends, hut does not require. that
                         listed companies distribute proxy materials at least 30 days in advance of the meeting. NYSE Listed
                         Company Manual 4 402.05.
                                 53. Tracy r: Brmt~,oodVilln~eCmp.., 59 A.2d 7M. 709 @el. CR. 1948); ,rep nI,ro Thomas.
                         R~ndnllS . & Dixon. Cnthcrinc T.. Arnnow d Einborn ntt Pros)k Cnr~resrsfor Curpornre Cnnrrnl 13d
                         Ed.). 6 14.03[B1(hereinafter "Aranow & Einhom").



                                                                      12-17                      2005 SUPPLEMENT
                 Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 4 of 17
   12.5[2]                      SEC PROXY/COMPENSATION R U E S

condition of the purchase, that sellers execute irrevocable proxies in favor of
the purchaser.54
      If the shares are purchased directly from B registered holder, the imvocabjc
proxy is issued directly from the regislered holder in favor of the purchaser.
If, however, the shares are purchased on the open market-i.e., not pursuant to a
privately negotiated transaction with a registered holder-it becomes considerably
more difficult for the purchaser to ensure that the shares are voted in its favor. The
purchaser must identify the beneficial owner sf a large block of shares, contact the
beneficial owner directly and negotiate the sale. Because the beneficial owner
selling the shares is not the "holder of record," it does not have the authority to
grant an irrevmable proxy, Therefore, it must first obtain a "legal proxy"55 from
its custdian giving it the power to grant an irrevocabje proxy to the purchaser.
Because this process is cumbersome, contestants are advised to endeavor to
acquire as many shares as possible in advance of the record date.56


        121 Loaned Stock
      Shares are frequently loaned for legitimate business purposes, i.e., in
connection with "short ~ales.''~'When shares are loaned by an institutional
investor or its custodian prior to the record date, it is the borrower (or other record
date holderknot the institutional lender-that is entitled to vote those shares,

        Example. Corporation sets record date of January 1 for its March f
        annuaI meeting. Institution-which holds 1,000,a)Oshares of Corpo-
        ration stock-loans 200,000 shares to Short SelIer on December 20.
        To effectuate the loan, rht shares are transferred from Institution's
        custodian bank (a DTC participant) to Short Seller's custodian bank
        (also a DTC participant). On December 22, Short SeIler sells the
        200,000 shares on the open market 20 a variety of unknown purcha-
        sers. On January 1, DTC issues an Omnibus Proxy in favor of its
        participants, reflecting their record date positions. On February 1,


        54. See, e.g., Gommnwea!rh Associilies v. Providence Health Core, Ir~c.,641 A.2d 155, 156
(DeE. Ch.1993). In certain circumstances, it may be preferable to obtain a power of attorney from the
seller in lieu of a proxy because it affords greater flexibility in exercising the voting power of the
stock. Aranow & Einhorn. 12.03PJ. Note that it is not necessary that the trade settle prior lo
exercising proxy powers because the irrevocable proxy kcornm effective upon execution.
        55, See Note 14, supra.
        56, See Constance E, Bagley & David J. Bcqer, Proxy Cantests and Corporate Confro!:
Stmtegic Considerations, 69 C.P.S. {BNA) at A-52, for legal caveats regarding the acquisition of
shares in this context.
        57. A "short sale" of stock is a transaction in which the shwt seller sells borrowed shares to a
purchaser at a fixed price in the expectation of a decline in price, If the price declines, the short scller
profils by repurchasinp the shares in the market at the lower price and returning them to the lender.



2005 SUPPLEMENT                                12-18
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 5 of 17
                         "STREET NAME" REGISTRATTON                                                                 8 12.5[21

                                Short Seller uses a portion of the proceeds from the previous sale to
                                repurchase an equal number of shares on the open market, and causes
                                its custodian bank to return them to Institution's custodian bank. The
                                loaned shares, however, *sided on January 1 in the DTC accounts of
                                the cir~tndinnsof the rtnknown pitrchascrs of the loaned shams from
                                Short Seller-not the account of Institution's custodian bank. There-
                                fore. Institution is only entitled to give voting instructions with respect
                                to the 800,000 shares.

                               Although this practice of share lending by institutions does not often
                        result in errors in the voting process, it has been addressed by the Depastment
                                          . ' a letter issued to an institutional investor advisory firm in 1992,
                        of ~ a b o r . ~ 'In
                        the DOL cautioned that ERISA fiduciaries (e.g., certain large pension funds)
                        should be mindful of the value of the voting rights attached to the security they
                        lend.58 Share lending satisfies one fiduciary duty-maximization af the value of
                        the assets under management-while arguably diminishing another-maxirni-
                        zation of voting rights on important corporate matters. The DOL concIuded that
                        the "potential inability to vote on proxy proposals that may arise while the loan
                        is outstanding . . . should be considered by a fiduciary as part of the decision to
                        loan shares of sto~k.""~'The DOL's letter has been interpreted as requiring
                        ERISA fiduciaries to have some system in place to ensure they are in physical
                        possession of shares on the record date for meetings at which significant
                        proposals are being consideredh5'
                               Share Iending ntso can present problems when shares held in so-calted
                        "margin accounts" are loaned by brokers. An investor can purchase shares "on
                        margin" by putting a percentage of the total cost down and borrowing the rest
                        From his or her broker. The shares purchased in this fashion are typically
                        pledged as collateraI for the loan and, pursuant to a standard margin agreement,
                        mny he loaned hy the broker without notice to the investor. NYSE rules obligate
                        brokers to provide proxy mate~ialsand request voting instructions from the
                        beneficial owners of shares in the brokers' "possession or control" on the


                                 57. I , In 2W, the lnlernational Corporate Governance Network (ICGN) formed a cornmince
                         tm ucuritiea lending to addrew the cross border proxy iswe< raised by lending of securitiet. The
                         committee i s in the process or developing a cmle of b a ~ practice
                                                                                         t      related to securities lending. The
                         ccde would conrain guideltnes that wourd apply to all of the panies in a Iending transaction-lenders,
                         borrowers, r w e r s , nnd intcrr~iediarierS P W~W W . ~ C ~orp
                                                                                      R
                                 58. Letter tn Jnmes E. Henrd from Ivan L. Strasfeld dated February 20. 1992.
                                 58.1. Evhihit 4, i~ifro,i s an example of a .sccuritiea lending policy statement by the College
                         Retirement Equiries Fund (CREF), which is the principal retirement fund for employees in the
                         education and research AtTds in the Uni~edStates. CREFts pol~cy,which is centered around the
                         fiduciary duty it owes I ~ Fparticipants, has been approved by he rrustees of the fund. See www.tiaa-
                         cref.org.
                               59. Margaret Price. Stock Ler~dirrg.Pr0.r~Votes Dnn'r Alwavs Mix. Pensions & Xnvestments
                         (March 16. 1992).



                                                                                                    2006 SUPPLEMENT
                Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 6 of 17
4 12.5[21                                 SEC PROXY/COMPENSA'XION R                           W

record date.m In addition, a broker may only vote-whether pursuant to client
voting instructions or the broker discretionary vote-the shares that are in its
possession or c~ntrolon the record date.
       Shares that have been loaned are no longer in the lending broker's
possession or control. However, in response to a Congressional inquiry relating
to this issue, the NYSE took the pasition that NYSE Rule 451 still requires the
dissemination of proxy materials and the requesting of voting instructions with
respect to those ~hares.~' The NYSE also indicared that voting jnstructions for
shares on loan are routinely assigned to other unvoted shares in the broker's
possession,62 Jn other words, the NYSE appears to permit the practice of
assigning voting instructions to shares with respect to which voting instructions
have not been received, so long as there is no "overvote"--Le., the votes do not
exceed the shares in the broker's possession on the record date. The following
example illustrates this practice:

       Example, Memll Lynch holds 1,000,000shares of IBM on behalf of
       ib clients, with 500,000 of such shares in margin accounts. Merrill
       Lynch loans 250,000of the margin shares prior to the record date for
       an upcoming IRM shareholders meeting. Merrill Lynch's record date
       position-i.e., the number of shares it i s entitled to vote-is 750,000.
       Memll Lynch disseminates IRM proxy materials to, and solicits vot-
       ing instructions from,the holders of the original 1,000,000shares.  The
       beneficial owners of the 250,000 loaned shares issue voting instruc-
       tions to vote those shares "FOR" the proposals, The remaining ben-
       eficial owners issue instructions for vote 200,000 shares "FOR" and
       250,000 shares "AGAINST." 300,000 shares remain uninstructed.
       Merrill Lynch is only entitled to vote its record date position, or
       750,000 shares. The vote would be 200,000 "FOR,'" 250,000
       "AGAINST," and the remaining 300,000 would be voted in Merrill
       Lynch's discretion (if routine proposal) or not voted at at1 (if nonrou-
       tine). However, under the NYSE's interpretation, Merrill Lynch
       would be permitted to apply the voting instructions from the beneficial
       owners of the loaned shares to 250,000 of the uninstructed shares.
       Thus,the final vote would be 450,000 votes "FOR," 250,000votes
       "AGAINST," and only 50,000 voted in Merrill Lynch's discretion or
       not at all.



        60. NYSE Listed Company Manual $ 402,06(B)(citing NYSE Rule 451).
        6 1 . Letter from the NYSE to the Commerce. Consumerand Monetary Affairs Subcommittee of
the Committee on Government Relations dated February 19. 1991.
       62. Id, ("Longstanding experience has shown that not all beneficial owners return proxy
instructions and there are ample votes associated with h e unreturned proxies to allow interested
beneficial owners to vote.'?



2006 SUPPLEMENT                             12-20
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 7 of 17
                        "STREET NAME" REGlSTRkTION                                                              # 12.6

                              It is clear from this exampie that the NYSE's position can directly impact
                        the outcome of a close vote. If, in this example, the borrower of the 250,000
                        shares issued voting instructions to its broker, those 250,000 shares would have
                        effectively been voted twice on the same proposal. The NYSE stated that it has
                        no formal guidelines addressing the situation where voting instructions were
                        returned to Merrill Lynch with respect to more than 500,000 of the shares that
                        were nor. loaned (bringing the total number of shares instructed to more than
                        750,000).

                        4 12.6     CONCLUSION

                               Street name ownership presents a variety of complex issues to corpora-
                        tions, shareholders and their advisors in the context of the proxy process.
                        Failure to review carefdly the corporation's charter and by-laws, the Iaws of
                        the state of its incorporation, federal securities laws and the rules of its stock
                        exchange can result in critical errors that mean the difference between success
                        and failure in a pmxy campaign.
                               The issrues discussed in this chapter have traditionally been technical
                        matters of concern primarily to lawyers and corporate secretaries overseeing the
                        conduct of shareholder meetings. With the passage of Sarbanes-Oxley Act,
                        slrare voting has achieved greater prominence as a means of achieving corporate
                        accountability and protection of shareholder rights. More recently, the SEC' s
                        director election proposal hns raised serious questions about the fairness and
                        adequacy of the proxy process.""he      Business Roundtable has submitted a rule-
                        making petition calling for fundamental reform of the shareholder communica-
                        tions systems,with particular attention to street name account^.^ If the business
                        Roundtable proposals were implemented, back office procedures for street name
                        accounts would be simplified. Companies would benefit through direct com-
                        munication with beneficial owners, greater transparency, and reduced costs.
                        Shareholdsers would benefit through the creation of an audit trail, end-to-end
                        vote confirmation, and elimination of discretionary broker voting under the
                        NYSE 10-day rule. Finally, the issue of majority voting for the election of
                        directors of public companies, which has received broad attention recently in
                        the investment community, also implicates sharehojder communications, In
                        June 2005, the American Bar Association's Committee on Corporate Laws
                        released a "Discussion Paper on Voting by Shareholders for the Election of
                        Directors." The Discussion Paper reviews alternatives to the standard of plur-
                        ality voting for diretors including the adoption of a majority standard as well as

                               63. Propnstd Rule: Security Holder Director Nominations, SEC Release No. 34-48286
                        (October 14.2003) at www.sec.gov. Set. "Shareholder Access to the Corporate Ballot" (L. Bebchuk,
                        ed. Hnrvard University Press. 2004 )
                               64. Ruainess Ruundtnble Petition fm Rulcmnking Reparding Shareholders Communications.
                        Rule No. 4-493. at www.sec.gov.
            Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 8 of 17
$ 12.6                     SEC PROXY/COWENSATIION RULES

other "hybrid" approaches, The      Discussion Rper also identifies issues that
would be raised at the state level as a consequence of such changes and possible
related amendments to the Model Business Corporation Act. Counsel should
monitor these developments carefully,

                             [Next page is 12-21.j
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 9 of 17


                         IDXIBIT I-CUSTODIAL OWNERSHIP CHART



                                 m
                                 John Smlh
                                                s!Mm
                                 Rnberl J m s

                                                       Shrrtholdm"
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 10 of 17
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 11 of 17
                         "STREETNAME' REGISTRATION

                         =BIT         2--SAMPLE DTC PARTICIPANT REQUEST FOR
                                          STOCKLIST DEMAND WTTER-DEJAWARE
                                          CORPOM'SION

                                               [DTC PARTICIPANT LETERHEAD]


                                                    T h e Depository Trust Company
                         Proxy Department
                         55 Water Street-50th Floor
                         New York, NY 10041
                         Re: [COMPANY NAME & CUSIP NUMBER; PAR'IIClPANT DTC
                             ACCOUNT NUMBER]
                         Gentlemen:
                         Please cause your nominee, Cede & Co., to sign the attached letter and affidavit,
                         and have Cede & Co.'s signature notarized, in order to enable our customer,
                         [BENEFJCTAL OWNER'S NAME] ("Customer"), to exercise rights to inspect
                         the stock ledger and corporate records of [COMPANY NAME], a Delaware cor-
                         poration (the "Company"), with respect to          shares ( h e "Shares"') of the
                         above-referenced securities credited to our DTC Participant account on lhe date
                         hereof.
                         In addition to acknowledging that this request is subject to the indemnification
                         provided for in DTC Rule 6, the undersigned certifies to DTC and Cede & Co.
                         that the information and facts set forth in the attached letter are true and correct,
                         including the following:
                                1.   The Shares credited to our   DTC Participant account are benef cially
                                     nwned by Customer;
                               2.    Customer will bear the reasonable costs incurred by the Company,
                                     including those of its transfer agent(s) andlor rcgisrrar(s) in connection
                                     with the production of the information requested in the attached docu-
                                     ments; and
                               3. The purpose of the demand is as described in the attached letter.
                         Please make the requested letter and affidavit available as soon as possible to

                         Very truly yours,
                         [DTCPARTICIPANT NAME]
                         By:
                         Name:
                         Title:
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 12 of 17
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 13 of 17
                         "STREET NAME" FtEGISTRATlON

                         EXHIBIT S S A U P E E DTC STOCKLIST DEMAND LETTER-
                                     DELAWARE CORPORATION
                                                           CEDE & CO.
                                               c/o The Depository Trust Company
                                                                     -
                                                   55 Water Street 50th Floor
                                                      New York, NP 10041


                         [COMPANY NAME & ADDRESS]
                         Dear Ladies & Gentlemen:
                         Cede & Co., the nominee of The Depository Trust Company ("DTC"), is holder
                         of record of outstanding shares of Common Stock, par value             per share
                         (the "Common Stock"'), of [COMPANY], a Delaware corporation (the
                         "Company"). DTC i s informed by its participant, [PARTICIPANT'S NAME]
                         ('Tarticipant"}. that on the date hereof,          shares of Common Stock (the
                         "Shares") credited tu Participant's DTC account are beneficially owned by [BEN-
                         EFICIAL OWNER], a customer of Patricipant (the "Customer").
                         At the request of Participant, on behalf of the Customer and pursuant to Section
                         220 of the Delaware General Corporation Law, Cede & Co., as holder of record
                         of the Shares, hereby demands the right, during the usual hours for business, lo
                         inspect the following records and documents of the Company and to make copies
                         or extracts therefrom:
                               1.   A complete record or list o f shareholders of the Company, certified by
                                    its transfer agtntls) or registrar(s), showing the name and address of
                                    each shareholder and the number of shares of stock registered in the
                                    name o f each such shareholder, dated as o f the date o f this demand and
                                    updated as of the date which is set as the record date (the "Record
                                    Date") for the Company's           Annual Meeting of Shareholders (the
                                    "Meeting").
                              2. A magnetic computer tape list of the holders of the Company's stock,
                                 dated as of the date hereof and updated as of the Record Date, show-
                                 ing the name, address and number of shares held by each shareholder,
                                 such computer processing data as is necessary to make use of such
                                 magnetic computer tape, and a printout of such magnetic computer
                                 tape for verification purposes.
                               3. All daily transfer sheets now or hereafter in the Company's or its trans-
                                  fer agent's or registrar's possession or control, or which can reasonably
                                  he obtained from brokers, dealers, hanks, cIearing agencies, voting
                                  trustees or their nominees, showing the changes in the record or list o f
      Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 14 of 17
                               SEC PROXY/COMPENSAlTON RULES

     shareholders of the Company referred to in paragraph (1) above from
     the date hereof through the Record Date.
4.   All information and listings now or hereafter in the Company's pos-
     session or control, or which can reasonably be obtained from brokers,
     dealers, banks, clearing agencies, voting trustees or nominees of any
     centra1 certificate depository system concerning the number and iden-
     tity of, and the number of shares held by, the banks, brokers and other
     Iinancial institutions holding the Company's stock as of the date of this
     demand, and updated as of the Record Date, including a breakdown (in
     alphabetical order, if available) of any haldings in the name of any
     depository (e.g., Cede & Co.) or other nominee.
5. All omnibus proxies and related respondent bank listings issued pur-
   suant to Rule 14b-2 under the Securities Exchange Act of 1934, as
   amended (the "Exchange Act'), in connection with the solicitation
   described below and which now or hereafter are in the Company's pos-
   session or control, or which can reasonably be obtained by the
   Company.
6. All infamation now or hereafter in the Company's possession or con-
   trol, or which can reasonably be obtained from brokers, dealers, banks,
   clearing agencies, voking trustees or nominees,acquired pursuant to
   Rule 14b- 1 (h) andlor Rule 14b-2(b)of the Exchange Act, or otherwise,
   concerning the names and addresses of, and the number of shares held
   by, the beneficial owners of the Company's stock whose shares are
   held of record by brokers, dealers, banks or their nominees, including,
   hut not limited to, any list of non-objecting or consenting beneficial
   owners (commonly referred to as a "NOBO" or "COBO" list, respec-
   tively), in the format of a printout and magnetic tape, each in descend-
   ing balance order, dated as o f the date of this demand and updated as
   of the Record Date.
7. A complete magnetic tape record and list of shareholders of the
   Company who are participants in any Company employee stock own-
   ership plan, employee stock purchase plan, dividend reinvestment plan
   or any similar plan in which voting of stock under the plan is con-
   trolled, directly or indirectly, individuatly or collectiveIy, by such
   plan's participants, dated as a€the date of this demand and updated as
   of the Record Date, and showing (i) the name and address of each such
   shareholder, (ii) the number of shares of stock of the Company held by
   any such plan in the name of each such participant and (iii) the method
   by which the Shareholder or its agents may communicate with each
   such participant.
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 15 of 17
                         "STREET NAME" REGISTl7AmON

                                 Pursuant to Cede & Ca.'s right to inspect the aforementioned documents of
                         the Company and to make copies and extracts therefrom, Cede & Co, demands,
                         at the request of Participant and on behalf of the Customer, that the Company
                         immediately furnish to the Customer or its authorized representatives any rnodi-
                         fications or additions to, or deletions from, nny of the information referred to in
                         paragraphs ( I ) through (7) above from the; date of the list referred to in paragraph
                         ( I ) to (7), as such modifications, additions or deletions become available to the
                         Company or its agents or representatives.
                               Cede & Co. has k e n advised by Participant that the Customer will bear the
                         reasonable costs incurred by the Company including those of its transfer agent(s)
                         andlor tegistrar(s1 in connection with the production of the information de-
                         manded. Cede W Co. has been advised by Participant that the purpose of this
                         demand is to enable the Customer to communicate with its fellow Company
                         shareholders on malters relating to their mutual interests as shareholders includ-
                         ing, but not limited to, communications with respect to the Customer's salicita-
                         tion of proxies in connection with the Meeting.

                               Cede k Co., at the request of Participant and on behalf of the Customer,
                         herehy designates and authorizes [NAME AND ADDRESS OF CUSTOMER'S
                         LAW FIRM] and Georgeson & Company Inc., Wail Street Plaza, New York, New
                         York 10005, their partners and employees, and any other persons designated by
                         them or hy the Customer, acting singly or in any combination, to conduct, as its
                         agents, the inspection and copying of the materials and information requested
                         herein.
                                Please promptly advise                       at (-1              where and
                         when the requested information will he made available. Please promptly
                         acknowjedge receipt of this demand letter by signing the enclosed copy of this
                         letter and returning it in the enclosed, postage-prepaid, self-addressed enverope.
                                While Cede & Co, is furnishing this demand as the stockholder o f record
                         of the Shares, it does so at the request of Participant and only as a nominal party
                         for the Customer. the true party in interest. Cede & Co, has no interest in this mat-
                         ter other than to take those steps which are necessary to ensure that the Customer
                         is not denied its rights as the beneficial owner of the Shares, and Cede Co.
                         assumes no further responsibility in this matter.
                                                                  Very truly ywrs,
                                                                  CEDE & CO.
                                                                  By:
                                                                  Title:
             Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 16 of 17
                                    SEC PROXY/COhWENSATION RULES

                                        OATH
County o f                          )
                                               5s.:
State of                            1
                                        , having been first duly sworn according to
law, deposes and says on this                            day of
        that he is a partner of Cede & Co., that he is authorized on behalf of Cede
& Co. to execute the foregoing demand for stockholder list and corporate records
and ta make the demand designations, authorizations and represenlations con-
tained therein and that the facts and statements contained in the foregoing
demand for a stock1ist and corporate records are true and correct.


                                               Notary Public
Case 1:18-cv-07291-VSB-RWL Document 74-10 Filed 08/10/20 Page 17 of 17
                         "STREET NAME" REGISTRATION


                         EXHIBIT U O L L E G E RETIREMENT EQUITIES FUND
                                    POLICY STATEMXNT ON SECURITIES
                                          LENDING

                         TIAA-CREF investment Management LLC, as the investment adviser far
                         CREF, has the responsibility to manage each CREF account to achieve the
                         best possible return%consistent with their stated investment strategies. Accord-
                         ingly, our policy on securities lending is guided solely by our responsibility to
                         act in the best long-term economic interest of our participants.

                         When we lend portfolio securities, income from lending fees increases account
                         returns but voting rights on the loaned shares are passed to the borrower. Our
                         lending agreements give us the right to recall loaned shares. We recognize that
                         voting rights are an important governance mechanism and that the exercise of
                         voting rights may be necessary to protect the long-ten value of our invest-
                         ments.

                         In keeping with our responsibility to our participants to achieve the best
                         possibIe returns, we use our best efforts to evaluate the relative benefits of
                         lending fees versus voting sights. If we believe that the benefit of Iending is
                         grertter thnn the benefit of voting, we will not recall the loaned shares. Ifwe
                         believe that the benefit of voting i s greater than the benefit of lending, we will
                         refrain From lending the security or recall shares in order to vote them.

                         Our investment and lending staff, in consultation with our governance staff, are
                         responsible for analyzing these issues and making determinations regarding
                         lending and recalling of secnri ties consistent with this policy.




                                                                                    2006 SUPPLEMENT
